EXHIBIT 10.3

 

Dated                    2005

 

LIONBRIDGE TECHNOLOGIES IRELAND

 

in favour of

 

WACHOVIA BANK, NATIONAL ASSOCIATION

(as Administrative Agent)

 

DEBENTURE

 

Arthur Cox

Solicitors

Earlsfort Centre

Earlsfort Terrace

Dublin 2



--------------------------------------------------------------------------------

INDEX

 

Clause

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1

   Definitions and Interpretation    1

2

   Covenant to Pay    3

3

   Mortgage, Assignment and Charge    3

4

   Redemption of Security    7

5

   Crystallisation of Floating Charge    7

6

   Further Assurances    8

7

   Negative Pledge    8

8

   Statutory Consents    9

9

   Covenants    9

10

   Power of Sale    10

11

   Entry into Possession, Administrative Agent’s Powers and Appointment and
Powers of Receiver    10

12

   Liability of the Administrative Agent in Possession    13

13

   Delegation of Powers of the Administrative Agent    14

14

   Application of Monies    14

15

   Protection of Purchasers    15

16

   Power of Attorney    15

17

   Continuing Security    16

18

   Avoidance of Payments    16

19

   Currency Indemnity    16

20

   Severability    17

21

   Assignment    17

22

   Certificate of the Administrative Agent    18

 

1



--------------------------------------------------------------------------------

23

   No Waivers, Remedies Cumulative    18

24

   Costs and Expenses    18

25

   Notices    19

26

   Counterparts    19

27

   Governing Law and Jurisdiction    19

THE FIRST SCHEDULE

   22

THE SECOND SCHEDULE

   24

 

2



--------------------------------------------------------------------------------

THIS DEBENTURE dated                 2005

 

BETWEEN:

 

(1) LIONBRIDGE TECHNOLOGIES IRELAND a company incorporated under the laws of
Ireland with registered number 144185 and having its registered office at
Grattan House, Temple Road, Blackrock, County Dublin (the “Company”) and

 

(2) WACHOVIA BANK, NATIONAL ASSOCIATION having its principal place of business
at Charlotte Plaza, 201 South College Street, CP-8 Charlotte, North Carolina,
28288-0680 (the “Administrative Agent”) as security agent for the Lenders.

 

RECITALS:

 

A. It has been agreed between the Company and the Administrative Agent (as
security agent for the Lenders) and it is hereby intended that this Debenture,
inter alia, shall secure all monies, obligations and liabilities that the
Company covenants to pay in Clause 2.1 of this Debenture.

 

B. The Administrative Agent has agreed to enter into this Debenture as security
agent for the Lenders.

 

THIS DEBENTURE WITNESSES as follows:-

 

1.    1.    Definitions and Interpretation

 

  1.1 In this Debenture (including the Recitals), the following expressions
shall, unless the context otherwise requires, have the following meanings:-

 

“Act”    means the Conveyancing and Law of Property Act, 1881 as amended by the
Conveyancing Acts, 1882 and 1911; “Charged Property”    means the undertaking
and assets of the Company both present and future charged in favour of, or
assigned (whether at law or in equity) to, the Administrative Agent by or
pursuant to this Debenture; “Claims”    means all book and other debts and
monetary claims referred to in Clause 3.1 (other than those referred to in
Clause 3.1(1)) or deriving from the Charged Property; “Credit Agreement”   
means the credit agreement dated on or about the date of this charge by and
among Lionbridge Technologies, Inc (the “U.S. Borrower”), Lionbridge
Technologies Holdings, B.V. (a “Dutch Borrower”) and the Company (the “Irish
Borrower”) (collectively known as (the “Borrowers”), the U.S. Guarantors (as
therein defined), the Foreign Guarantors (as therein defined), the Lenders (as
therein defined) and Wachovia Bank, National Association (as Administrative
Agent).

 

1



--------------------------------------------------------------------------------

“Event of Default”    has the meaning given to that term in the Credit
Agreement; “Examiner”    means an examiner appointed under Section 2 of the
Companies (Amendment) Act, 1990; “Fixed Charge Property”    means the assets of
the Company described in Clauses 3.1(a) to (j) inclusive; “Floating Charge”   
means the floating charge created by Clauses 3.1(k) to 3.l(m) inclusive;
“Floating Charge Property”    means the assets of the Company described in
Clauses 3.1(k) to 3.1(m) inclusive; “Insurances”    means all contracts and
policies of insurance (including, for the avoidance of doubt, all cover notes)
of whatever nature which are, from time to time, taken out by or on behalf of
the Company or (to the extent of such interest) in which the Company has an
interest; “Intellectual Property”    means all that property and assets referred
to in Clause 3.1(i) and each and every part thereof; “Planning Acts”    means
the Local Government (Planning and Development) Acts 1963 to 1999, the Building
Control Act, 1990, the Planning and Development Acts, 2000 to 2004 and any
regulations issued pursuant thereto; “Real Property”    means all that property
referred to in Clauses 3.1(a) to 3.1(c) inclusive; “Receiver”    means any one
or more receivers and/or managers appointed by the Administrative Agent in
respect of the Company or over all or any part of the Charged Property; “Secured
Obligations”    means all Foreign Credit Party Obligations of the Chargor;
“Security”    means the security from time to time constituted by or pursuant to
this Debenture and each and every part thereof;

“Security Period”

   means the period from the date hereof until the date upon which all of the
Secured Obligations have been unconditionally and irrevocably paid and
discharged in full and all Commitments with respect thereto have been terminated
or upon which all of the Security shall have been unconditionally and
irrevocably released and discharged.

 

2



--------------------------------------------------------------------------------

  1.2 Words and expressions defined in the Credit Agreement shall, unless the
context otherwise requires, have the same meanings when used in this Debenture.

 

  1.3 Except to the extent that the context requires otherwise any reference in
this Debenture to:

 

  (a) this Debenture or any other agreement or document shall be construed as a
reference to this Debenture or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be amended, varied,
novated or supplemented;

 

  (b) any statute shall include any order made or regulation issued thereunder,
any statutory modification or re-enactment thereof from time to time and force,
and unless otherwise stated any reference to a statute shall be a reference to a
statute of Ireland;

 

  (c) a time of day shall be construed as a reference to Dublin time;

 

  (d) the parties intend that this document shall take effect as a Deed; and

 

  (e) words importing the plural shall include the singular and vice versa.

 

  1.4 Clause, part and schedule headings are for ease of reference only.

 

2. Covenant to Pay

 

  2.1 For good and valuable consideration (receipt of which is hereby
acknowledged) the Company hereby unconditionally covenants to pay or discharge
all of the Secured Obligations forthwith on demand being made on it by the
Administrative Agent when the Secured Obligations are due for payment or
discharge in accordance with the Credit Agreement.

 

  2.2 A certificate signed by a duly authorised officer of the Administrative
Agent setting forth the amount of any sum due hereunder shall, in the absence of
manifest error, be prema facie evidence against the Company of the amount due.

 

3. Mortgage, Assignment and Charge

 

  3.1 The Company as beneficial owner, as continuing security for the payment,
performance and discharge of the Secured Obligations, hereby:-

 

  (a) grants, conveys, transfers, demises, charges and mortgages to the
Administrative Agent ALL THAT AND THOSE the freehold and leasehold property of
the Company both present and future (including specifically, but not limited to,
the lands, hereditaments and premises specified in Part A of the First Schedule)
and all buildings and (to the extent the same are not otherwise subject to a
fixed charge hereunder) all fixtures (including trade fixtures) from time to
time on every such property and all fixed plant and machinery of the Company
both present and future therein or thereon to hold the same as to so much

 

3



--------------------------------------------------------------------------------

    thereof as is of freehold tenure unto the Administrative Agent in fee simple
and as to so much thereof as is of leasehold tenure unto the Administrative
Agent for the residue of the respective terms of years for which the Company now
or, as applicable at the time of acquisition, then holds the same less the last
three days of each such term, subject to the proviso for redemption herein
contained PROVIDED that the Company hereby declares that it shall henceforth
stand possessed of such of the said property as is of leasehold tenure for the
last day or respective last days of the term or terms or years for which the
same is held by it, and for any further or other interest which it now has or
may hereafter acquire or become entitled to in the same or any part thereof by
virtue of any Act or Acts of the Oireachtas or otherwise howsoever, in trust for
the Administrative Agent and to be conveyed assigned or otherwise dealt with
whether to the Administrative Agent or its nominee or otherwise as the
Administrative Agent shall direct (such direction to be given only when an Event
of Default has occurred that is continuing) but subject to the same equity of
redemption as may for the time being be subsisting in the said property, and
PROVIDED FURTHER that the Company doth hereby irrevocably appoint the secretary
for the time being of the Administrative Agent to be its attorney, in its name
and on its behalf, and as its act and deed to sign seal and deliver and
otherwise perfect when an Event of Default has occurred that is continuing every
or any Deed of Conveyance of the leasehold reversion which may be desired by the
Administrative Agent, in order to vest in the Administrative Agent or in any
person or persons in trust as agent for the Administrative Agent, subject as
aforesaid, or in any purchaser of the said property or any part thereof, the
said leasehold reversion and any further or other interest which the Company now
has or may hereafter acquire or become entitled to in the said leasehold
premises or any part thereof by virtue of any Act or Acts of the Oireachtas or
otherwise howsoever;

 

  (b) as registered owner or, as the case may be, person entitled to be
registered as owner, charges to the Administrative Agent ALL THAT AND THOSE the
freehold and leasehold lands, hereditaments, premises and property of the
Company registered under the Registration of Title Act, 1964 both present and
future (including, specifically, but not limited to, the lands, hereditaments
and premises specified in Part B of the First Schedule) together with all
buildings and (to the extent the same are not otherwise subject to a fixed
charge hereunder) all fixtures (including trade fixtures) from time to time on
every such property and all fixed plant and machinery both present and future
therein with the payment performance and discharge of the Secured Obligations;

 

  (c) charges to the Administrative Agent all its other estate, right, title or
interests in any land or buildings now belonging to the Company (including,
specifically, but not limited to, the lands, hereditaments and premises
specified in the First Schedule) (whether or not the legal

 

4



--------------------------------------------------------------------------------

    estate is vested in the Company or registered in the name of the Company),
and all future estate, right, title or interests of the Company in such lands,
hereditaments and premises and in any other freehold or leasehold property
(whether or not registered) vested in or held by or on behalf of the Company
from time to time and/or the proceeds of sale thereof together in all cases (to
the extent the same are not otherwise subject to a fixed charge hereunder) all
fixtures (including trade fixtures) and all fixed plant and machinery from time
to time therein with the payment performance and discharge of the Secured
Obligations;

 

  (d) charges to the Administrative Agent the benefit of all present and future
licences, permissions, consents and authorisations (statutory or otherwise) held
by the Company in connection with its business or the use of any of the Real
Property and the right to recover and receive all compensation which may at any
time become payable to it in respect thereof to the extent permitted by the
terms of such licences;

 

  (e) charges to the Administrative Agent all plant, machinery, equipment, goods
and chattels now or hereafter belonging to the Company together with all and any
machines, equipment, goods, components, parts or other items whatsoever from
time to time installed therein or used in replacement or by way of substitution
for all or any part thereof, together with the full benefit of the insurances on
the same with the payment performance and discharge of the Secured Obligations;

 

  (f) charges, assigns and agrees to assign to the Administrative Agent all
rights and claims to which the Company is now or may hereafter become entitled
in relation to the freehold, leasehold or immovable property and the moveable
property and other chattels mortgaged or charged hereunder including, without
limitation, those against any manufacturer, supplier, or installer of such
property, any builder, contractor or professional advisor engaged in relation to
such property and any lessee, sub-lessee or licensee of any freehold, leasehold
or immovable property mortgaged or charged hereunder and any guarantor or surety
for the obligations of such person and, to the extent that any of the moveable
property or other chattels mortgaged or charged hereunder is now or is at any
time hereafter hired, leased or rented to any other person, the rights under the
hiring, leasing or rental contract and any guarantee, indemnity or security for
the performance of the obligation of such person and any other rights and
benefits relating thereto;

 

  (g) charges, assigns and agrees to assign to the Administrative Agent all
present and future rights, interest, title and benefit of the Company to and in
the proceeds of any Insurances in which the Company may now or hereafter have an
interest;

 

  (h) charges, assigns and agrees to assign to the Administrative Agent all
present and future uncalled capital of the Company and all rights and claims to
which the Company is now or may hereafter become entitled as a result of any
calls made in relation thereto;

 

5



--------------------------------------------------------------------------------

  (i) charges to the Administrative Agent all letters patent, trade marks,
service marks, designs, utility models, copyrights, design rights, applications
for registration of any of the foregoing and rights to apply for them in any
part of the world, inventions, confidential information, know how and the rights
of like nature arising or subsisting anywhere in the world in relation to any of
the foregoing, whether registered or unregistered, now or at any time hereafter
belonging to the Company (including, without limitation, any rights and
interests of the Company in those patent and trademarks in the Second Schedule)
and the benefit of all licences and other rights to use such of the same charged
in favour of, or assigned (whether at law or in equity) to, the Administrative
Agent by or pursuant to this Debenture (the “Intellectual Property Rights”). To
the extent that a fixed charge is not created hereunder over any of the
Intellectual Property Rights, the charge thereof purported to be effected by
this Clause 3.1(i) shall operate as an assignment of any and all damages,
compensation, remuneration, profit, rent or income which the Company may derive
therefrom or be awarded or entitled to in respect thereof, as continuing
security for the payment, discharge and performance of the Secured Obligations;

 

  (j) charges to the Administrative Agent all goodwill (including all brand
names not otherwise subject to a fixed charge or assignment by or pursuant to
this Debenture) now or at any time hereafter belonging to the Company;

 

  (k) charges, assigns and agrees to assign to the Administrative Agent all book
and other debts, revenues and claims both present and future now or at any time
hereafter due or owing or purchased or enjoyed by the Company (excluding for the
purposes of this Clause 3.1(k) only, any debts or claims referred by, or in
respect of, any monies standing to the credit of the Company’s bank accounts)
and the full benefit of all rights and remedies relating thereto, including,
without limitation, all negotiable and non-negotiable instruments, guarantees,
indemnities, rights of tracing and security interests, all things in action
which may give rise to a debt, revenue or claim and all other rights and
remedies of whatever nature in respect of the same;

 

  (1) charges, assigns and agrees to assign to the Administrative Agent all
present and future bank accounts of the Company (howsoever designated) with any
bank or other financial institutions (including the Administrative Agent) and
all monies now or at any time hereafter standing to the credit thereof and all
entitlements to interest and other rights and benefits accruing thereto or
arising in connection with any such monies;

 

  (m) charges to the Administrative Agent all of the Company’s stock-in-trade,
inventory and raw materials together with the whole of the

 

6



--------------------------------------------------------------------------------

    Company’s undertaking and property, assets and rights whatsoever and
wheresoever both present and future other than any assets for the time being
effectively charged to the Administrative Agent by way of fixed charge or
effectively assigned (whether at law or in equity) to the Administrative Agent
or otherwise subject to an effective fixed security in favour of the
Administrative Agent.

 

  3.2 The mortgages and charges hereby created shall:

 

  (a) as regards the Fixed Charge Property, be first fixed mortgages and
charges; and

 

  (b) as regards the Floating Charge Property, be a first floating charge.

 

  3.3 Anything herein to the contrary notwithstanding (i) the Company shall
remain liable under any contracts, agreements and other documents included in
the Charged Property (to the extent set forth therein) to perform all of its
duties and obligations thereunder to the same extent as if this Debenture had
not been executed, (ii) the exercise by the Administrative Agent of any of the
rights hereunder shall not release the Company from any of its duties or
obligations under such contracts, agreements and other documents and (iii) the
Administrative Agent shall not have any obligation or liability under any such
contracts, agreements or other documents included in the Charged Property by
reason of this Debenture, nor shall the Administrative Agent be obligated to
perform any of the obligations or duties of the Company thereunder or to take
any action to collect or enforce any such contract, agreement or other document.

 

4. Redemption of Security

 

Subject to Clause 18 (Avoidance of Payments) upon and subject to the Company
ceasing to have any liability (whether actual or contingent) to the
Administrative Agent in respect of the Secured Obligations, promptly thereafter
and at the request and cost of the Company, the Administrative Agent shall (but
subject to the rights and claims of any person having prior rights thereto)
reassign the property and assets assigned to the Administrative Agent by or
pursuant to this Debenture and release or otherwise discharge the Security.

 

5. Crystallisation of Floating Charge

 

  5.1 The Administrative Agent may at any time:

 

  (a) when an Event of Default has occurred that is continuing; and

 

  (b) if the Administrative Agent has reasonable grounds for believing that all
or a substantial part of the Floating Charge Property is in danger of being
seized or sold under any form of distress or execution levied or threatened or
to be otherwise in jeopardy,

 

7



--------------------------------------------------------------------------------

    by notice in writing to the Company convert the Floating Charge with
immediate effect into a fixed charge as regards any property or assets specified
in the notice.

 

  5.2 Notwithstanding Clause 5.1 and without prejudice to any rule of law which
may have a similar effect, the Floating Charge shall automatically be converted
with immediate effect into a fixed charge as regards all the assets subject to
the Floating Charge and without notice from the Administrative Agent to the
Company on:

 

  (a) the cessation by the Company of carrying on its business;

 

  (b) the presentation of a petition for the compulsory winding up of the
Company;

 

  (c) the passing of a resolution for the voluntary winding up of the Company;

 

  (d) the presentation of a petition to appoint an Examiner to the Company; and

 

  (e) the creation or attempted creation of any Lien over all or any part of the
Floating Charge Property without the prior consent in writing of the
Administrative Agent or the levying or attempted levying by any person of any
distress, execution, sequestration or other process against any of the Floating
Charge Property.

 

6. Further Assurances

 

The Company shall take all such action:

 

  6.1 reasonably requested by the Administrative Agent to perfect, protect and
maintain the security intended to be conferred on the Administrative Agent by or
pursuant to this Debenture; and

 

  6.2 to make all such filings and registrations necessary in connection with
the creation, perfection, protection or maintenance of any security created in
connection herewith.

 

7. Negative Pledge

 

  7.1 The Company undertakes that at no time during the Security Period will it
create, grant, extend or permit to subsist or arise any Lien other than
Permitted Liens on or over all or any part of the Charged Property.

 

  7.2 The Company undertakes that, except to the extent otherwise permitted
under the Credit Agreement or this Debenture, at no time during the Security
Period will it sell, convey, transfer, assign or otherwise dispose of all or any
part of the Charged Property or agree to do any of the foregoing.

 

  7.3 Notwithstanding Clause 7.2 but subject always to Clause 7.1, the Company
may sell, transfer or otherwise dispose of or deal with all or any part of its
undertaking and assets for the time being subject to the Floating Charge in the
ordinary and usual course of, and for the purposes of, the Company’s business.

 

8



--------------------------------------------------------------------------------

  7.4 The foregoing provisions of this Clause 7 shall not be construed as
limiting any powers exercisable by any Receiver appointed by the Administrative
Agent under or pursuant to this Debenture.

 

8. Statutory Consents

 

The Company hereby assents and consents to the registration as burdens on the
folio of any registered land of which it is the registered owner or, as
applicable, the person entitled to be registered as registered owner as well as
on the folio of any further registered lands of which it may from time to time
become the registered owner or, as applicable, the person entitled to be
registered as registered owner, of:

 

  8.1 the first ranking fixed mortgage and charge created by this Debenture on
the said land;

 

  8.2 on crystallisation of the floating charge created by this Debenture on the
said land, such crystallised floating charge; and

 

  8.3 the power of any Receiver appointed under this Debenture to charge the
said land.

 

9. Covenants

 

  9.1 The Company hereby covenants with the Administrative Agent that during the
continuance of the Security it shall:-

 

  (a) remain the legal and beneficial owner of the Fixed Charge Property free
from Liens other than Permitted Liens;

 

  (b) deal with the Floating Charge Property only to the extent permitted by
Clause 7 and it shall not create or permit to subsist any Liens on the Floating
Charge Property other than Permitted Liens;

 

  (c) ensure that all of the Charged Property is and at all times remains free
from any restriction which is likely to affect the exercise by the
Administrative Agent of its rights and entitlements hereunder;

 

  (d) within thirty days after receipt by the Company of any application,
requirement, order or notice served or given by any public or local or any other
authority with respect to all the Charged Property (or any material part
thereof), give written notice thereof to the Administrative Agent and also
(within seven days after demand) produce the same or a copy thereof to the
Administrative Agent and inform it of the steps taken or proposed to be taken to
comply with any such requirement thereby made or implicit therein;

 

  (e) duly and punctually perform and observe all its material obligations in
connection with the Charged Property under any present or future statute or any
regulation, order or notice made or given thereunder;

 

9



--------------------------------------------------------------------------------

  (f) otherwise than as permitted herein not do or cause or permit to be done
anything which may in any way, jeopardise or otherwise prejudice, to an extent
which in the opinion of the Administrative Agent (reasonably held) is material,
the security hereby created; and

 

  (g) in the case of default by the Company in the performance of any of the
covenants contained in this Clause 9.1 it shall be lawful for (but not
obligatory upon) the Administrative Agent to do whatever may in the
Administrative Agent’s opinion be necessary to make good such default, and all
reasonable sums expended by the Administrative Agent in that behalf shall be
added to the monies hereby secured and bear interest accordingly.

 

10. Power of Sale

 

  10.1 Section 20 of the Act shall not apply to this Debenture. On or at any
time after the occurrence of an Event of Default that, is continuing, the
Administrative Agent may exercise without further notice to the Company and
without the restrictions contained in the Act and whether or not it shall have
appointed a Receiver, all the powers conferred on mortgagees by the common law
and the Act as varied or extended by this Debenture and all the powers and
discretions hereby conferred either expressly or by reference on a Receiver.

 

  10.2 Notwithstanding any provisions contained in this Debenture, the Secured
Obligations shall be deemed for the purposes of Section 19 of the Act to have
become due and payable within the meaning of Section 19 of the Act and the power
of sale and other powers conferred on mortgagees by the Act as varied or
extended by this Debenture shall arise immediately on execution of this
Debenture but the Administrative Agent shall not exercise the power of sale
until there is an Event of Default that is continuing or a Receiver has been
appointed.

 

  10.3 The restriction on the right of consolidating mortgage securities which
is contained in Section 17 of the Act shall not apply to this Debenture.

 

11. Entry into Possession, Administrative Agent’s Powers and Appointment and
Powers of Receiver

 

  11.1 When Event of Default has occurred that is continuing or if requested by
the Company, the Administrative Agent may, without notice to the Company,
appoint any person to be a Receiver of all or any part of the Charged Property
and may, except as otherwise required by statute, remove any such Receiver and
appoint another in his place or appoint another person to act jointly with any
such Receiver.

 

  11.2 Such an appointment over part only of the Charged Property shall not
preclude the Administrative Agent from making any subsequent appointment of the
same or another Receiver over any part of the Charged Property over which an
appointment has not been previously made.

 

10



--------------------------------------------------------------------------------

  11.3 Where more than one Receiver is appointed they shall have power to act
severally unless the Administrative Agent shall in the appointment specify to
the contrary.

 

  11.4 A Receiver shall be deemed at all times and for all purposes to be the
agent of the Company in respect of which he is appointed and the Administrative
Agent shall not incur any liability in respect of any contacts, engagements,
acts, omissions, defaults or losses of the Receiver or for liabilities incurred
by him or for any misconduct by him or for his remuneration (either to the
Company or to any other person whatsoever) by reason of its making his
appointment as such Receiver or its having made or given any regulation or
direction to such receiver or for any reason whatsoever except in the case of
fraud, gross negligence or willful misconduct.

 

  11.5 Neither the Administrative Agent nor any Receiver shall be liable to
account as a mortgagee in possession in respect of all or any part of the
Charged Property or be liable for any loss upon realisation in connection with
all or any part of the Charged Property to which a mortgagee in possession might
as such be liable except in the case of fraud, gross negligence or willful
misconduct.

 

  11.6 The restrictions contained in Section 24(1) and 24(6) of the Act shall
not apply to this Debenture.

 

  11.7 A Receiver shall have all the powers conferred from time to time on
receivers by statute and in the case of the powers conferred by the Act without
the restrictions contained in such Act and, in addition, power on behalf and at
the cost of the Company (notwithstanding liquidation of the Company) to do or
omit to do anything which the Company could do or omit to do in relation to the
Charged Property or any part thereof and in particular (but without limitation)
a Receiver shall have the power to do all or any of the following:

 

  (a) enter upon, take possession of, collect and get in all or any of the
Charged Property, defend or discontinue any proceedings (including, without
limitation, proceedings for the winding up of the Company) or submit to
arbitration in the name of the Company or otherwise as may seem expedient to
him;

 

  (b) carry on, manage, develop, reconstruct, amalgamate or diversify the
business of the Company or any part thereof or concur in so doing, lease or
otherwise acquire and develop or improve properties or other assets without
being responsible for loss or damage;

 

  (c) raise or borrow any money (including money for the completion with or
without modification of any building in the course of construction and any
development or project in which the Company was engaged) from or incur any other
liability to the Administrative Agent or others on such terms with or without
security as he may think fit and so that any such security may be or include a
charge on the whole or any part of the Charged Property ranking in priority to
this security or otherwise;

 

11



--------------------------------------------------------------------------------

  (d) sell by public auction or private contract, let, surrender or accept
surrenders, grant licences or otherwise dispose of or deal with all or any of
the Charged Property or concur in so doing in such manner for such consideration
and generally on such terms and conditions as he may think fit (including,
without limitation, conditions excluding or restricting the personal liability
of the Receiver or the Administrative Agent) with full power to convey, let,
surrender, accept surrenders or otherwise transfer or deal with such Charged
Property in the name and on behalf of the Company or otherwise and so that the
covenants and contractual obligations may be granted and assumed in the name of
and so as to bind the Company if he shall consider it necessary or expedient so
to do; any such sale, lease or disposition may be for cash, debentures or other
obligations, shares, stock, securities or other valuable consideration and be
payable immediately or by instalments spread over such period as he shall think
fit and so that any consideration received or receivable shall ipso facto
forthwith be and become charged with the payment of all Secured Obligations;
plant, machinery and fixtures may be severed and sold separately from the
premises containing them and the Receiver may apportion any rent and the
performance of any obligations affecting the premises sold without the consent
of the Company;

 

  (e) make any arrangement or compromise or enter into or cancel any contracts
which he shall think expedient;

 

  (f) make and effect such repairs, renewals and improvements to the Charged
Property or any part thereof as he may reasonably think fit and maintain, renew,
take out or increase insurances including, without limitation, indemnity
insurance;

 

  (g) appoint managers, agents, officers, and employees for any of such purposes
or to guard or protect the Charged Property at such salaries and commissions and
for such periods and on such terms as he may reasonably determine and dismiss
the same;

 

  (h) without any consent or notice by or to the Company, exercise for and on
behalf of the Company and in the name of the Company all powers and rights of
the Company relevant to and necessary to effect the registration in the Land
Registry of the crystallisation of the Floating Charge and/or the appointment of
a Receiver hereunder;

 

  (i) settle, arrange, compromise and submit to arbitration any accounts,
claims, questions or disputes whatsoever which may arise in connection with the
business of the Company or the Charged Property or any part thereof or in any
way relating to the Security, bring, take, defend, compromise, submit to and
discontinue any actions, suits, arbitrations or proceedings whatsoever whether
civil or criminal in relation to the matters aforesaid, enter into, complete,
disclaim, abandon or disregard, determine or rectify all or any of the
outstanding contracts or arrangements of the Company in any way relating to or
affecting the Charged Property or any part thereof and allow time for payment of
any debts either with or without security as he shall think expedient;

 

12



--------------------------------------------------------------------------------

  (j) redeem any prior encumbrance and settle and agree the accounts of the
encumbrancer; any accounts so settled and agreed shall (subject to any manifest
error) be conclusive and binding on the Company and the money so paid shall be
deemed an expense properly incurred by the Receiver;

 

  (k) generally, at his option, use the name of the Company in the exercise of
all or any of the powers hereby conferred;

 

  (l) sell any Intellectual Property hereby mortgaged or charged or assigned in
consideration of a royalty or other periodical payment;

 

  (m) exercise, or permit the Company or any nominees of the Company to
exercise, any powers or rights incidental to the ownership of the Charged
Property or any part thereof in such manner as he may think reasonably fit;

 

  (n) sign any document, execute any deed and do all such other lawful acts and
things as may be considered by him to be incidental or conducive to any of the
matters or powers aforesaid or to the realisation of the Administrative Agent’s
security and use the name of the Company for all the above purposes.

 

  11.8 A Receiver shall be entitled to reasonable remuneration at a rate to be
fixed by agreement between him and the Administrative Agent (or, failing such
agreement, to be fixed by the Administrative Agent).

 

12. Liability of the Administrative Agent in Possession

 

  12.1 If the Administrative Agent or any Receiver appointed by the
Administrative Agent or any such delegate (or sub-delegate) as aforesaid shall
enter into possession of the Charged Property or any part thereof, the
Administrative Agent may, from time to time at pleasure, go out of such
possession.

 

  12.2 The Administrative Agent shall not, in any circumstances either by reason
of any entry by it into, or taking by it of possession of, the Charged Property
or any part thereof or for any other reason whatsoever and whether as mortgagee
in possession or on any other basis whatsoever, be liable to account to the
Company for anything except the Administrative Agent’s own actual receipts or be
liable to the Company for any loss or damage arising from any realisation by the
Administrative Agent of the Charged Property or any part thereof or from any
act, default or omission of the Administrative Agent in relation to the Charged
Property or any part thereof or from any exercise or non-exercise by the
Administrative Agent of any power, authority or discretion conferred upon it in
relation to the Charged Property or any part thereof by or pursuant to this
Debenture or by the Act unless such loss or damage shall be caused by the
Administrative Agent’s own fraud, gross negligence or wilful misconduct.

 

13



--------------------------------------------------------------------------------

  12.3 All the provisions of Clause 12.2 shall apply in respect of the liability
of any Receiver of the Charged Property or any part thereof and in respect of
the liability of any such delegate (or sub-delegate) as aforesaid in all
respects as though every reference in Clause 12.2 to the Administrative Agent
were instead a reference to such Receiver or (as the case may be) to such
delegate (or sub-delegate).

 

  12.4 The Company shall indemnify the Administrative Agent and every Receiver
against all actions, claims, demands, losses, expenses or liabilities of
whatever nature now or hereafter reasonably incurred by them or by any officer,
agent or employee for whose liability act or omission they or any of them may be
answerable for anything done or omitted in the lawful exercise or purported
exercise of the powers herein contained or occasioned by any breach by the
Company of any of its covenants or other obligations herein unless such loss or
damage shall be caused by the Administrative Agent’s or the Receiver’s own
fraud, gross negligence or wilful misconduct.

 

13. Delegation of Powers of the Administrative Agent

 

The Administrative Agent may, at any time when an Event of Default has occurred
that is continuing, delegate by power of attorney or in any other manner
(including, without limitation, under the hand of any officer of the
Administrative Agent) to any person or persons or company or fluctuating body of
persons all or any of the powers, authorities and discretions which are, for the
time being, exercisable by the Administrative Agent under this Debenture or
under the Act in relation to the Charged Property or any part thereof, and any
such delegation may be made upon such terms and conditions (including power to
sub-delegate) and subject to such regulations as the Administrative Agent may
think reasonably fit.

 

14. Application of Monies

 

  14.1 All money arising from the exercise of the powers of enforcement of the
Security or as a consequence of holding the Security shall be applied, after the
discharge of all sums, obligations and liabilities having priority thereto, in
the following manner and order:-

 

  (a) in or towards payment of all reasonable costs, charges and expenses of and
incidental to the appointment of any Receiver hereunder and his remuneration;

 

  (b) in payment and discharge of any liabilities reasonably incurred or payable
by the Receiver whether on his own account or on behalf of the Company in the
lawful exercise of any of the powers of the Receiver including the costs of
realisation of the Charged Property or any part thereof in respect of which he
was appointed;

 

  (c) in or towards payment of all such costs, charges, losses expenses and
other sums as are mentioned in Clause 25 (Costs and Expenses) and interest
thereon;

 

14



--------------------------------------------------------------------------------

  (d) in or towards payment or discharge of the Secured Obligations in such
order as the Administrative Agent in its absolute discretion may from time to
time determine; and

 

  (e) in payment of any surplus to the Company or other persons entitled
thereto.

 

  14.2 All monies from time to time received by the Administrative Agent from
the Company or any person or persons or company liable to pay the same or from
any Receiver or otherwise on the realisation or enforcement of the Security may
be applied by the Administrative Agent either as a whole or in such proportions
as the Administrative Agent shall think fit to any account or item of account or
any transaction to which the same may be applicable.

 

  14.3 The provisions of Clause 14.1 shall take effect as and by way of
variation to the provisions of Section 24(8) of the Act which provisions as so
varied and extended shall be deemed incorporated herein as if they related to a
receiver of the Charged Property and not merely a receiver of the income
thereof.

 

15. Protection of Purchasers

 

  15.1 No purchaser, mortgagor, mortgagee or other person or company dealing
with a Receiver or the Administrative Agent shall be concerned to enquire
whether any Event of Default has occurred or whether any power exercised or
purported to be exercised by him or it has become exercisable or whether any
money is due on the security hereof or as to the propriety or regularity of any
sale by or other dealing with such Receiver or the Administrative Agent but any
such sale or dealing shall be deemed to be within the powers hereby conferred
and to be valid and effectual accordingly and all the protection to purchasers
contained in Sections 21 and 22 of the Act shall apply to any person purchasing
from or dealing with a Receiver or the Administrative Agent.

 

  15.2 The receipt of the Administrative Agent or any Receiver shall be an
absolute and conclusive discharge to a purchaser and shall relieve him of any
obligation to see to the application of any moneys paid to or by the direction
of the Administrative Agent or any Receiver.

 

  15.3 In Clause 15.1 and 15.2 “purchaser” includes any person acquiring for
money or money’s worth, any lease of, or encumbrance over, or any other interest
or right whatsoever in relation to, the Charged Property.

 

16. Power of Attorney

 

The Company hereby by way of security for the performance of its obligations
under this Debenture irrevocably appoints the Administrative Agent, each and
every person to whom the Administrative Agent from time to time shall have
delegated the exercise of the power of attorney conferred by this Clause 16 and
any Receiver and each of them jointly and also severally to be the attorney of
the Company (with full powers of substitution and delegation) and in its name or
otherwise and on its behalf and as its act and deed to sign, seal, execute,
deliver, perfect and do all deeds, instruments, acts

 

15



--------------------------------------------------------------------------------

and things which the Company may or ought to do under the covenants and
provisions contained in this Debenture and generally in its name and on its
behalf to exercise all or any of the lawful powers, authorities and discretions
conferred by or pursuant to this Debenture or by any statute or common law on
the Administrative Agent or any Receiver or which may be required or which the
Administrative Agent or any Receiver shall deem fit for carrying any sale,
lease, charge, mortgage or dealing by the Administrative Agent or by any
Receiver into effect or for giving to the Administrative Agent or any Receiver
the full benefit of these presents and generally to use the name of the Company
in the exercise of all or any of the lawful powers, authorities or discretions
conferred on the Administrative Agent or any Receiver and the Company hereby
ratifies and confirms and agrees to ratify and confirm whatsoever any such
attorney shall lawfully do or purport to do by virtue of this Clause 16 and all
money expended by any such attorney shall be deemed to be expenses incurred by
the Administrative Agent hereunder. Provided that the power of attorney
conferred by this Clause 16 shall only be exercised when an Event of Default has
occurred that is continuing.

 

17. Continuing Security

 

The Security shall be a continuing security for the Secured Obligations and
shall not be considered as satisfied or discharged by any intermediate payment
or settlement of the whole or any part of the Secured Obligations but shall
constitute and be a continuing security for the Secured Obligations
notwithstanding any settlement of account or other matter whatsoever and is in
addition to and shall not merge with or otherwise prejudice or affect any
contractual or other right or remedy or any guarantee, lien, pledge, bill, note,
mortgage or other security (whether created by the deposit of documents or
otherwise) now or hereafter held by or available to the Administrative Agent for
or in respect of the Secured Obligations or any other obligations whatsoever and
shall not be in any way prejudiced or affected thereby or by the invalidity
thereof or by the Administrative Agent now or hereafter dealing with,
exchanging, releasing, varying or abstaining from perfecting or enforcing any of
the same or any rights which it may now or hereafter have or giving time for
payment or indulgence or compounding with any other person liable.

 

18. Avoidance of Payments

 

No assurance, security or payment which may be avoided or adjusted under any
applicable law, and no release, settlement or discharge given or made by the
Administrative Agent or any Receiver on the faith of any such assurance,
security or payment, shall prejudice or affect the right of the Administrative
Agent or any Receiver to recover from the Company (including any moneys which it
may be compelled by due process of law to refund pursuant to the provisions of
any law relating to liquidation, bankruptcy, insolvency or creditors’ rights
generally and any reasonable costs payable by it to or otherwise incurred in
connection with such process) or to enforce the security created by or pursuant
to this Debenture to the full extent of the Secured Obligations.

 

19. Currency Indemnity

 

  19.1 If any sum due from the Company under this Debenture or any order or
judgment given or made in relation hereto has to be converted from the

 

16



--------------------------------------------------------------------------------

    currency (the “first currency”) in which the same is payable hereunder or
under such order or judgment into another currency (the “second currency”) for
the purpose of:

 

  (a) making or filing a claim or proof against the Company; or

 

  (b) obtaining an order or judgment in any court or other tribunal; or

 

  (c) enforcing any such order or judgment; or

 

  (d) applying the same in satisfaction of any of the Secured Obligations,

 

the Company agrees to indemnify and hold harmless the Administrative Agent from
and against any loss suffered as a result of any discrepancy between:

 

  (i) the rate of exchange used for such purpose to convert the sum in question
from the first currency into the second currency; and

 

  (ii) the rate or rates of exchange at which the Administrative Agent is able
to purchase the first currency with the second currency upon receipt of a sum
paid to it in satisfaction, in whole or in part, of any such order, judgment,
claim or proof or for application in satisfaction of the Secured Obligations.

 

  19.2 The rate or rates of exchange referred to in Clause 19.1 shall be
determined by the Administrative Agent in accordance with applicable market
practice and the Administrative Agent’s certificate as to the amount of any such
rate shall be conclusive, save in the case of manifest error.

 

20. Severability

 

If at any time any one or more of the provisions hereof is or becomes invalid,
illegal or unenforceable in any respect under any law or regulation, such
illegality, invalidity or unenforceability shall not affect the legality,
validity or enforceability of the remaining provisions or the effectiveness of
any of the remaining security constituted by this Debenture under such law.

 

21. Assignment

 

  21.1 This Debenture shall be binding upon and inure to the benefit of each of
the parties and their respective successors and permitted assigns and references
in this Debenture to any of them shall be construed accordingly.

 

  21.2 The Company may not assign or transfer all or any of its rights, benefits
or obligations under this Debenture. The Administrative Agent may, assign all or
any part of its rights, benefits or obligations under this Debenture to any
person to whom the Administrative Agent is permitted to assign and assigns the
Secured Obligations.

 

  21.3 The Administrative Agent may disclose to any person to whom the
Administrative Agent is permitted all or any part of its rights benefits or
obligations under this Debenture such information about the Company and this
Debenture as the Administrative Agent considers appropriate.

 

17



--------------------------------------------------------------------------------

22. Certificate of the Administrative Agent

 

A certificate signed by an officer of the Administrative Agent as to the amount
at any time hereby secured or as to any applicable rate of interest shall, as
against the Company, be prima facie evidence as to the amount thereof.

 

23. No Waivers, Remedies Cumulative

 

No failure on the part of the Administrative Agent to exercise, nor any delay in
exercising any right, remedy, power or privilege under this Debenture will
operate as a waiver thereof, nor will any single or partial exercise of any such
right, remedy, power or privilege preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges under this Debenture are cumulative and not
exclusive of any such right, remedy, power or privilege that may otherwise be
available to the Administrative Agent.

 

24. Costs and Expenses

 

  24.1 All costs and expenses incurred by the Administrative Agent or, as the
case may be, any Receiver:

 

  (a) in the negotiation, preparation and execution of this Debenture and the
completion of the transactions contemplated herein to the extent reasonably
incurred;

 

  (b) in the exercise of any of the rights, remedies and powers conferred on the
Administrative Agent or, as the case may be, any Receiver, by this Debenture to
the extent reasonably incurred when incurred at a time when there is no
continuing Event of Default; and

 

  (c) as a consequence of holding the Security or the preservation or protection
thereof or any claims or proceedings in relation thereto or to any of the
Charged Property,

 

shall be reimbursed by the Company to the Administrative Agent on demand on a
full indemnity basis.

 

  24.2 The Company shall pay all stamp, registration and other taxes to which
this Debenture or any judgment in connection herewith is or at any time may be
subject and shall indemnify the Administrative Agent against any liabilities,
costs, claims and expenses resulting from any failure to pay or delay in paying
such tax.

 

  24.3 The cost of the Company complying with any of its obligations under this
Debenture (including, without limitation, its obligations under Clause 6
(Further Assurances)) shall be borne by the Company.

 

18



--------------------------------------------------------------------------------

25. Notices

 

  25.1 Any notice or other communication to be given under or for the purposes
of this Debenture shall be in writing and shall be delivered in accordance with
the terms of Section 9.2 of the Credit Agreement to the address or facsimile
number identified below or such other address or facsimile number as that person
has designated in writing from time to time to the person giving the notice:-

 

  (a) the Administrative Agent as follows:

 

Address:    Wachovia Bank, National Association      Charlotte Plaza     

201 South College Street,

CP-8 Charlotte,

North Carolina 28288-0680

Facsimile No:    (704) 374-2698 Attention:    Syndication Agency Services

 

  (b) the Company:

 

Address:

Facsimile No:

Attention:

 

26. Counterparts

 

This Debenture may be executed in any number of counterparts and by the
different parties to this Debenture on separate counterparts, each of which,
when executed and delivered, shall constitute an original, but all the
counterparts shall together constitute but one and the same instrument.

 

27. Governing Law and Jurisdiction

 

  27.1 This Debenture shall be governed by and construed in accordance with the
laws of Ireland.

 

  27.2 The Company hereby agrees for the exclusive benefit of the Administrative
Agent that any legal action or proceeding (“Proceedings”) brought against it
with respect to this Debenture may be brought in the High Court in Ireland or
such other competent Court of Ireland as the Administrative Agent may elect and
the Company waives any objection to Proceedings in such courts whether on the
grounds of venue or on the ground that Proceedings have been brought in an
inconvenient forum. The Company undertakes to enter an unconditional appearance
within 14 days after the completion of any service or process in any
Proceedings. The Company hereby consents to the service by post of any process
issued in that jurisdiction. Nothing herein shall affect the right to serve
process in any other manner permitted by law.

 

19



--------------------------------------------------------------------------------

IN WITNESS whereof this Debenture has been entered into the day and year first
above written.

 

THE COMPANY The Common Seal of LIONBRIDGE TECHNOLOGIES IRELAND was hereunto
affixed in the presence of: Director  

/s/ David Dahn

--------------------------------------------------------------------------------

    David Dahn     Director/Secretary    

/s/ Jeffrey Fitzgerald

--------------------------------------------------------------------------------

    Jeffrey Fitzgerald Witness:  

/s/ Margaret A. Shukur

--------------------------------------------------------------------------------

    Margaret A. Shukur Occupation: Address:   Grattan House, Temple Road    
Blackrock, County Dublin, Ireland

THE ADMINISTRATIVE AGENT

Signed by: for an on behalf of WACHOVIA BANK, NATIONAL ASSOCIATION Witness:
Occupation: Address:

 

20



--------------------------------------------------------------------------------

THE COMPANY

 

The Common Seal of

LIONBRIDGE TECHNOLOGIES IRELAND

was hereunto affixed

in the presence of:

 

Director

 

Director/Secretary

 

Witness:

 

Occupation:

 

Address:

 

THE ADMINISTRATIVE AGENT

 

Signed by:

for an on behalf of

 

/s/ Mark B. Felker

--------------------------------------------------------------------------------

       

MANAGING DIRECTOR

    WACHOVIA BANK, NATIONAL ASSOCIATION    

 

Witness:  

/s/ Louis K. Beasley III

--------------------------------------------------------------------------------

       

Louis K. Beasley III

   

Occupation:

 

Banker

   

Address:

 

One Wachovia Center

       

301 South College Street

       

Charlotte, NC 28288

   

 

21